Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to 18 U.S.C. §1350, the undersigned officer of Tejas Incorporated (the “Company”) hereby certifies that, to the best of his knowledge: (i) the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007(the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated: November 14, 2007 /s/ Mark M. Salter Mark M. Salter Chief Executive Officer CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to 18 U.S.C. §1350, the undersigned officer of Tejas Incorporated (the “Company”) hereby certifies that, to the best of his knowledge: (i) the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2007(the “Report”) fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Dated: November 14, 2007 /s/ Kurt J. Rechner Kurt J. Rechner Chief Financial Officer
